EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristin J. Harrell (51,783) on 1/13/2022.

The application has been amended as follows: 
In the Specification –

Replace paragraph [0114] with: 
Hydrodynamic cavitation reactors create a cavitation cloud that is a special environment for creating various chemical and physical reactions.  Cavitation clouds are produced when there is a sudden drop in pressure as a liquid under high pressure passes through a restriction, such as an orifice.  Cavitation clouds consist of millions of micro bubbles that are formed at the exit of the orifice.  Cavitation bubbles go through 3 stages: 1) bubble formation, 2) very rapid bubble compression which generates a short-lived localized hot-spot, and 3) bubble collapse that produces an enormous amount of energy.  Experimental results have shown that as cavitation bubbles collapse, they produce internal temperatures around 5000 K, pressures of roughly 14,700 psi, and heating and cooling rates above 1010 K/s.  These temperature and pressure changes last for less than a few nanoseconds and happen at millions of locations in the cavitation cloud (see, e.g., Understanding Hydrodynamic Cavitation Report.  Available from: top-level domain name www.researchgate.net (at subdomain publication/314034417_Understanding_Hydrodynamic_Cavitation_Report); last accessed Jun 28 2018).  These intense micro reactor conditions are carried out under ambient conditions 

Replace paragraph [0343] with: 
1.  Millipore Sigma (2019).  Liquid Refractive Index-Mineral Oil.  Available at top-level domain name www.sigmaaldrich.com (at subdomain catalog/product/sial/nist1922?lang=en&region=US)

Replace paragraph [0345] with: 
3.  Honeywell (2019).  Dielectric Constant Table.  Available at top-level domain name www.honeywellprocess.com

In the Claims –
28.	(Currently Amended) The method of claim 1, the at least one liquid organic compound being selected from the group consisting of methanol, ethanol, isopropyl alcohol, methylpyrrolidone, d-cyclopentadiene, hexane, benzene, toluene, heptane, xylene, dimethyl sulfoxide, mineral oil, motor oil, 

DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 6/18/2021 has been received and will be entered.
Claim(s) 1-4, 7-8, 14-16, 18-21, 25-26, 28-31, 36-39 is/are pending.
Claim(s) 5-6, 9-13, 22-24, 27, 32-35, 40-47 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
6/18/2021
6/23/2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
I. Claims 1-4, 7-8, 14-16, 18-21, 25-26, 28-31, 36-39 are allowed.
	Claim 1 is reproduced below:

1. (Original) A method for making a solid carbon material comprising:
delivering a liquid comprising at least one liquid organic compound into a reaction region of a reactor;
delivering a gas comprising at least one gaseous organic compound into the reaction region of the reactor; and
inducing a chemical reaction between the at least one liquid organic compound and the at least one gaseous organic compound, wherein:
the chemical reaction occurs in the reaction region of the reactor;
the solid carbon material is made via the reaction;
the solid carbon material is made during the reaction in the form of a dispersion comprising the solid carbon material dispersed in the liquid; and
the chemical reaction is a homogeneous reaction comprising homogeneous nucleation of the solid carbon material in the reaction region of the reactor.

Claim 1 (emphasis added). The phrases above are highlighted to facilitate discussion. Succinctly stated, two phases of organic compounds (liquid and gas) are delivered to a reactor, and reaction between the two is carried out to make a solid carbon material dispersed in the liquid. By reciting a “homogeneous reaction,” the reaction is understood to occur in one phase. See “homogeneous reaction,” accessed online at https://www.britannica.com/print/article/270507 (21 December 2016). 
	While Claim 1 does not explicitly require cavitation, various dependent claims (e.g. Claims 18-21) and much of the Specification (S. 4: [0009] et seq.) require or discuss cavitation. Search of the prior art revealed similar cavitation and hydrodynamic processes for making graphene. In these processes (generally speaking) graphite in solution or in a slurry is supplied to a reactor/orifice, 
US 2018/0009667 to Yan, et al. 
US 2017/0050855 to Shankman
US 2017/0166449 to Yoo, et al. 
US 2015/0239741 to Burton, et al.
Suslick, et al., Chemistry Induced by Hydrodynamic Cavitation, J. Am. Chem. Soc. 1997; 119: 9303-9304
Shen, et al., Preparation of graphene by jet cavitation, Nanotechnology 2011; 22: 365306: pp. 1-7
Kumar, et al., Conceptual design of a novel hydrodynamic cavitation reactor, Chemical Engineering Science 2007; 62: 2698-2711
Ozonek, et al., Effect of different design features of the reactor on hydrodynamic cavitation process, Archives of Materials Science and Engineering 2011; 52(2): 112-117

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736